Exhibit 10.1

CTI GROUP (HOLDINGS) INC.

2015 STOCK INCENTIVE PLAN

 

1. Definitions. Whenever used herein, the following terms shall have the
meanings set forth below:

a. “Restricted Stock Unit” means the right granted to a participant under the
Plan to receive shares of Common Stock (or the equivalent value in cash or other
property if the Committee so provides) in the future, subject to those
limitations and restrictions set forth in the Plan and/or the applicable Award
agreement.

b. “Stock Grant” means an award of shares of Common Stock subject to those
limitations and restrictions set forth in the Plan and/or the applicable Award
agreement.

c. “Stock Option” means the right to purchase a number of shares of Common Stock
determined by the Committee at a price and for the term fixed by the Committee
in accordance with the Plan, subject to those limitations and restrictions set
forth in the Plan and/or the applicable Award agreement.

 

2. Purpose

CTI Group (Holdings) Inc. Stock Incentive Plan (the “Plan”) is intended to
provide incentives which will attract, retain, motivate and reward highly
competent persons as non-employee directors, executive officers and other
employees of, or consultants and advisors to, CTI Group (Holdings) Inc. (the
“Company”) or any of its subsidiary corporations, limited liability companies or
other forms of business entities now existing or hereafter formed or acquired
(“Subsidiaries”), by providing them opportunities to acquire shares of Class A
common stock, par value $.01 per share, of the Company (“Common Stock”) or to
receive other Awards (as defined in Section 5 below) described herein.
Furthermore, the Plan is intended to assist in further aligning the interests of
the Company’s non-employee directors, executive officers and other employees,
consultants and advisors, with those of its stockholders.

 

3. Administration

a. The Plan generally shall be administered by a committee (the “Committee”)
which shall be the Compensation Committee of the Board of Directors of the
Company (the “Board”) or another committee appointed by the Board from among its
members. Unless the Board determines otherwise, the Committee shall be comprised
solely of not less than two members who each shall qualify as a
(i) “Non-Employee Director” within the meaning of Rule 16b-3(b)(3) (or any
successor rule) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and (ii) an “outside director” within the meaning of
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”),
and the regulations thereunder. The Committee is authorized, subject to the
provisions of the Plan, to establish such rules and regulations as it deems
necessary for the proper administration of the Plan and to make such
determinations and interpretations and to take such action in connection with
the Plan and any Awards granted hereunder as it deems necessary or advisable.
All determinations and interpretations made by the Committee shall be binding
and conclusive on all participants and



--------------------------------------------------------------------------------

their legal representatives. However, the Board shall have the authority to
establish stock grant levels and stock ownership guidelines for the non-employee
directors which shall be reviewed annually in relation to director compensation
practices of comparable companies.

b. No member of the Board, no member of the Committee and no agent of the
Committee who is an employee of the Company shall be liable for any act or
failure to act hereunder, except in circumstances involving his or her bad
faith, gross negligence or willful misconduct, or for any act or failure to act
hereunder by any other member or employee or by any agent to whom duties in
connection with the administration of this Plan have been delegated. The Company
shall indemnify members of the Board, members of the Committee and any agent of
the Committee who is an employee of the Company against any and all liabilities
or expenses to which they may be subjected by reason of any act or failure to
act with respect to their duties on behalf of the Plan, except in circumstances
involving such person’s bad faith, gross negligence or willful misconduct.

c. The Committee shall have the authority to grant Awards to non-employee
directors, executive officers and other employees of, or consultants and
advisors to, the Company or any of its Subsidiaries. The Committee may delegate
to one or more of its members, or to one or more agents, such administrative
duties as it may deem advisable, and the Committee, or any person to whom it has
delegated duties as aforesaid, may employ one or more persons to render advice
with respect to any responsibility the Committee or such person may have under
the Plan. The Committee may employ such legal or other counsel, consultants and
agents as it may deem desirable for the administration of the Plan and may rely
upon any opinion or computation received from any such counsel, consultant or
agent. Expenses incurred by the Committee in the engagement of such counsel,
consultant or agent shall be paid by the Company or any of its Subsidiaries
whose employees have benefited from the Plan, as determined by the Committee.

 

4. Participants

Participants shall consist of such non-employee directors, executive officers
and other employees of, or consultants and advisors to, the Company or any of
its Subsidiaries and outside contractors as the Committee in its sole discretion
determines to be significantly responsible for the success and future growth and
profitability of the Company and whom the Committee may designate from time to
time to receive Awards under the Plan. Designation of a participant in any year
shall not require the Committee to designate such person to receive an Award in
any other year or, once designated, to receive the same type or amount of Award
as granted to the participant in any other year. The Committee shall consider
such factors as it deems pertinent in selecting participants and in determining
the type, amount and other terms of Awards.

 

5. Types of Awards and Vesting Restrictions

Awards under the Plan may be granted in the form of any one or combination of
the following: (1) Stock Options, (2) Stock Grants, (3) Restricted Stock Units,
and (4) Performance Awards (each as described above an “Award,” and
collectively, “Awards”). Awards may, as determined by the Committee, in its
discretion, constitute performance-based compensation (as such term is used in
Section 162(m)(4)(C) of the Code and the regulations thereunder), as described
in Section 10, below. Awards shall be evidenced by Award agreements (which need

 

2



--------------------------------------------------------------------------------

not be identical) in such forms as the Committee may from time to time approve;
provided, however, that in the event of any conflict between the provisions of
the Plan and any such agreements, the provisions of the Plan shall prevail.

 

6. Common Stock Available Under the Plan

a. Shares Available. The aggregate number of shares of Common Stock that may be
subject to Awards, including shares of Common Stock underlying Stock Options,
granted under this Plan shall be 5,000,000 shares of Common Stock, which may be
authorized and unissued or treasury shares, subject to any adjustments made in
accordance with Section 11 below.

b. Maximum Limits. The maximum number of shares of Common Stock with respect to
which Awards may be granted or measured to any individual participant under the
term of the Plan during the Company’s fiscal year shall not exceed 1,500,000
shares, subject to adjustment in accordance with Section 11 below.

c. Any shares of Common Stock subject to a Stock Option, Stock Grant, Restricted
Stock Unit or a Performance Award, which for any reason are cancelled,
forfeited, settled in cash or surrendered to the Company (or which are subject
to any such Award that terminates in accordance with the terms of the respective
Award), shall again be available for Awards under the Plan. The preceding
sentence shall apply only for purposes of determining the aggregate number of
shares of Common Stock subject to Awards pursuant to Section 6.a above but shall
not apply for purposes of determining the maximum number of shares of Common
Stock subject to Awards that any individual participant may receive pursuant to
Section 6.b above.

 

7. Stock Options

a. In General. The Committee is authorized to grant Stock Options to
non-employee directors, executive officers and other employees of, or
consultants or advisors to, the Company or any of its Subsidiaries and shall, in
its sole discretion, determine such participants in the Plan who will receive
Stock Options and the number of shares of Common Stock underlying each Stock
Option. Stock Options may be (i) incentive stock options (“Incentive Stock
Options”) within the meaning of Section 422 of the Code, or (ii) Stock Options
which do not qualify as Incentive Stock Options (“Non-Qualified Stock Options”).
The Committee may grant to a participant in the Plan one or more Incentive Stock
Options, Non-Qualified Stock Options, or both types of Stock Options. Each Stock
Option shall be subject to such terms and conditions consistent with the Plan as
shall be determined by the Committee and as set forth in the Award agreement. In
addition, each Stock Option shall be subject to the following limitations set
forth in this Section 7.

b. Exercise Price. Each Stock Option granted hereunder shall have such per-share
exercise price as the Committee may determine on the date of grant; provided,
however, subject to Section 7.e below, that the per-share exercise price shall
not be less than 100 percent of the Fair Market Value (as defined in Section 17
below) of Common Stock on the date the Stock Option is granted.

 

3



--------------------------------------------------------------------------------

c. Payment of Exercise Price. The Stock Option exercise price shall be paid in
full upon the exercise of the Stock Option and the delivery to the Company of a
properly executed exercise notice. Payment must be made by one of the following
methods:

(1) by certified or bank cashier’s check;

(2) by delivering a copy of irrevocable instructions to a broker to deliver
promptly to the Company the amount of proceeds to pay the exercise price with
the requirement of the broker same day reconciliation or as otherwise determined
by the Company. To facilitate the foregoing, the Company may enter into
agreements for coordinated procedures with one or more brokerage firms;

(3) if approved by the Committee in its discretion, by delivering to the Company
shares of previously owned Common Stock, which have been previously owned for
more than six months, having an aggregate Fair Market Value on the date of
exercise equal to the aggregate Stock Option exercise price;

(4) if approved by the Committee in its discretion, through the written election
of the participant to have shares of Common Stock withheld by the Company from
the shares of Common Stock otherwise to be received by the participant under the
Stock Option, with such withheld shares of Common Stock having an aggregate Fair
Market Value on the date of exercise equal to the aggregate Stock Option
exercise price; or

(5) by any combination of the foregoing methods of payment or any other method
of paying the exercise price that the Committee, in its discretion, determines
to be consistent with applicable law and the purpose of the Plan.

d. Exercise Period. Stock Options granted under the Plan shall be exercisable at
such time or times as specified in the Plan and the Award agreement; provided,
however, that no Stock Option shall be exercisable later than ten years after
the date it is granted.

e. Limitations on Incentive Stock Options. Incentive Stock Options may be
granted only to participants who are executive officers or other employees of
the Company or any of its Subsidiaries on the date of grant. The aggregate
market value (determined as of the time the Stock Option is granted) of Common
Stock with respect to which Incentive Stock Options (under all option plans of
the Company) are exercisable for the first time by a participant during any
calendar year shall not exceed $100,000. For purposes of the preceding sentence,
(i) Incentive Stock Options shall be taken into account in the order in which
they are granted and (ii) Incentive Stock Options granted before 2005 shall not
be taken into account. Incentive Stock Options may not be granted to any
participant who, at the time of grant, owns stock possessing (after the
application of the attribution rules of Section 424(d) of the Code) more than 10
percent of the total combined voting power of all outstanding classes of stock
of the Company or any of its Subsidiaries, unless the exercise price is fixed at
not less than 110 percent of the Fair Market Value of Common Stock on the date
of grant and the exercise of such option is prohibited by its terms after the
expiration of five years from the date of grant of such option. In addition, no
Incentive Stock Option shall be issued to a participant in tandem with a
Non-Qualified Stock Option.

 

4



--------------------------------------------------------------------------------

8. Stock Grants and Restricted Stock Units

The Committee is authorized to grant Stock Grants and Restricted Stock Units to
non-employee directors, executive officers and other employees of, or
consultants or advisors to, the Company or any of its Subsidiaries and shall, in
its sole discretion, determine such participants in the Plan who will receive
Stock Grants or Restricted Stock Units and the number of shares of Common Stock
(or the equivalent value in cash or other property as the Committee so provides)
underlying each Stock Grant or Restricted Stock Unit, as applicable. Each Stock
Grant and each Restricted Stock Unit shall be subject to such terms and
conditions consistent with the Plan as shall be determined by the Committee and
as set forth in the Award agreement, including, without limitation, restrictions
on the sale or other disposition of shares covered by such Award, and the right
of the Company to reacquire such shares for no consideration upon termination of
the participant’s employment with, or services performed for, the Company or any
of its Subsidiaries within specified periods. The Committee may require the
participant to deliver a duly signed stock power, endorsed in blank, relating to
Common Stock covered by such Stock Grant and/or that the stock certificates
evidencing such shares (if any) be held in custody or bear restrictive legends
until the restrictions thereon shall have lapsed. The Award agreement with
respect to a Stock Grant shall specify whether the participant shall have, with
respect to the shares of Common Stock subject to a Stock Grant, all of the
rights of a holder of shares of Common Stock, including the right to receive
dividends, if any, and to vote the shares. Except as otherwise provided in the
Award agreement, the participant shall have none of the rights of a holder of
shares of Common Stock with respect to Restricted Stock Units until such time as
shares of Common Stock are paid in settlement of the Restricted Stock Units.

 

9. Performance Awards

a. In General. The Committee is authorized to grant Awards based on performance
targets described below (“Performance Awards”) to participants under the Plan
and shall, in its sole discretion, determine such participants who will receive
Performance Awards and the number of shares of Common Stock that may be subject
to each Performance Award. Each Performance Award shall be subject to such terms
and conditions consistent with the Plan as shall be determined by the Committee
and as set forth in the Award agreement. The Committee shall set performance
targets at its discretion which, depending on the extent to which they are met,
will determine the number and/or value of Performance Awards that will be paid
out to the participants, and may attach to such Performance Awards one or more
restrictions. Performance targets may be based upon, without limitation,
Company-wide, divisional and/or individual performance.

b. Payout. Payment of earned Performance Awards may be made in shares of Common
Stock and/or in cash and shall be made in accordance with the terms and
conditions prescribed or authorized by the Committee. Subject to Section 23
below, the participant may elect to defer, or the Committee may require or
permit the deferral of, the receipt of Performance Awards upon such terms as the
Committee deems appropriate.

c. Stock Options. Stock Options granted under the Plan with an exercise price at
or above the Fair Market Value of Common Stock on the date of grant should
qualify as Performance Awards.

 

5



--------------------------------------------------------------------------------

d. Other Awards. Stock Grants, and Restricted Stock Units granted under the Plan
should qualify as Performance Awards if, as determined by the Committee, in its
discretion, either the granting or vesting of such Award is subject to the
achievement of a performance target or targets based on one or more of the
performance measures specified in Section 9.e below. With respect to such Awards
intended to qualify as Performance Awards:

(1) the Committee shall establish in writing (x) the objective performance-based
goals applicable to a given period and (y) the individual employees or class of
employees to which such performance-based goals apply no later than 90 days
after the commencement of such period (but in no event after 25 percent of such
period has elapsed);

(2) no Performance Awards shall be payable to or vest with respect to, as the
case may be, any participant for a given period until the Committee certifies in
writing that the objective performance goals (and any other material terms)
applicable to such period have been satisfied; and

(3) after the establishment of a performance goal, the Committee shall not
revise such performance goal or increase the amount of compensation payable
thereunder (as determined in accordance with Section 162(m) of the Code) upon
the attainment of such performance goal.

e. Performance Measures. The Committee may use the following performance
measures (either individually or in any combination) to set performance targets
with respect to Awards intended to qualify as Performance Awards: net sales;
pretax income before allocation of corporate overhead and bonus; budget;
earnings per share; net income; division, group or corporate financial goals;
return on stockholders’ equity; return on invested capital or assets; attainment
of strategic and operational initiatives; cost reductions and savings;
appreciation in and/or maintenance of the price of Common Stock or any other
publicly-traded securities of the Company; market share; cash flow; revenues;
return on revenues; gross profits; earnings before interest and taxes; earnings
before interest, taxes, depreciation and amortization; economic value-added
models; comparisons with various stock market indices; productivity; reductions
in costs; or any variation or combination of the preceding business criteria.

 

10. Performance-Based Compensation.

All Stock Options, certain Stock Grants, certain Restricted Stock Units and
certain Performance Awards granted under the Plan, and the compensation
attributable to such Awards, are, in the event that the Plan is approved by the
Company’s stockholders and the Plan is otherwise compliant with Section 162(m)
of the Code, intended to qualify as “performance-based compensation” (as such
term is used in Section 162(m)(4)(C) of the Code and the regulations thereunder)
and thus be exempt from the deduction limitation imposed by Section 162(m) of
the Code.

 

11. Adjustment Provisions

If there shall be any change in Common Stock of the Company, through merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
reverse stock split, split up, spinoff, combination of shares, dissolution,
liquidation, exchange of shares, dividend in

 

6



--------------------------------------------------------------------------------

kind or other like change in capital structure or distribution (other than
normal cash dividends) to stockholders of the Company, an adjustment shall be
made to each outstanding Stock Option such that each such Stock Option shall
thereafter be exercisable for such securities, cash and/or other property as
would have been received in respect of Common Stock subject to such Stock Option
had such Stock Option been exercised in full immediately prior to such change or
distribution, and such an adjustment shall be made successively each time any
such change shall occur. In addition, in the event of any such change or
distribution, in order to prevent dilution or enlargement of participants’
rights under the Plan, the Committee shall have the authority to adjust, in an
equitable manner, the number and kind of shares that may be issued under the
Plan, the number and kind of shares subject to outstanding Awards, the exercise
price applicable to outstanding Awards, and the Fair Market Value of Common
Stock and other value determinations applicable to outstanding Awards.
Appropriate adjustments may also be made by the Committee in the terms of any
Awards under the Plan to reflect such changes or distributions and to modify any
other terms of outstanding Awards on an equitable basis, including modifications
of performance targets and changes in the length of performance periods. In
addition, other than with respect to Stock Options and other Awards intended to
constitute Performance Awards, the Committee is authorized to make adjustments
to the terms and conditions of, and the criteria included in, Awards in
recognition of unusual or nonrecurring events affecting the Company or any of
its Subsidiaries or the financial statements of the Company, or in response to
changes in applicable laws, regulations, or accounting principles.
Notwithstanding the foregoing, (i) any adjustment with respect to an Incentive
Stock Option shall comply with the rules of Section 424(a) of the Code, and
(ii) in no event shall any adjustment be made which would render any Incentive
Stock Option granted hereunder other than an incentive stock option for purposes
of Section 422 of the Code.

 

12. Change in Control

a. Accelerated Vesting. Notwithstanding any other provision of this Plan, unless
otherwise provided in an Award agreement, if there is a Change in Control of the
Company (as defined in Section 12.b below), all unvested Awards granted under
the Plan shall become fully vested immediately upon the occurrence of the Change
of Control and such vested Awards shall be paid out or settled, as applicable,
within 60 days of the occurrence of the Change of Control, subject to
requirements of applicable laws and regulations.

b. Definition. For purposes of this Section 12, (i) if there is an employment
agreement or a change-in-control agreement between the participant and the
Company or any of its Subsidiaries in effect, “Change in Control” shall have the
same definition as the definition of “change in control” contained in such
employment agreement or change-in-control agreement, or (ii) if “Change in
Control” is not defined in such employment agreement or change-in-control
agreement, or if there is no employment agreement or change-in-control agreement
between the participant and the Company or any of its Subsidiaries in effect, a
“Change in Control” of the Company shall be deemed to have occurred upon any of
the following events:

(1) any “person,” including a “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding Salah N. Osseiran, Salah N.
Osseiran Trust, Fairford Holdings Limited, Michael J. Reinarts, John Birbeck,
the Company, any Subsidiary of the Company, any entity or person controlling,
controlled by or under common control with

 

7



--------------------------------------------------------------------------------

Salah N. Osseiran, Salah N. Osseiran Trust, Fairford Holdings Limited, Michael
J. Reinarts, John Birbeck, the Company, any Subsidiary of the Company, any
employee benefit plan of the Company, any Subsidiary of the Company, or any such
entity, and any “group” (as such term is used in Section 13(d)(3) of the
Exchange Act) of which the any of the foregoing persons or entities is a
member), becomes the beneficial owner, as defined in Rule 13d-3 under the
Exchange Act, directly or indirectly, of more than 50 percent of the total
combined voting power of all classes of capital stock of the Company normally
entitled to vote for the election of directors of the Company (the “Voting
Stock”);

(2) the stockholders of the Company approve the sale of all or substantially all
of the property or assets of the Company and such sale occurs;

(3) the Company’s Common Stock shall cease to be publicly traded;

(4) the stockholders of the Company approve a consolidation or merger of the
Company with another corporation (other than with any of the Company’s
Subsidiaries), the consummation of which would result in the stockholders of the
Company immediately before the occurrence of the consolidation or merger owning,
in the aggregate, less than 51 percent of the Voting Stock of the surviving
entity, and such consolidation or merger occurs; or

(5) a change in the Company’s Board occurs with the result that the members of
the Board on the Effective Date (as defined in Section 26.a below) of the Plan
(the “Incumbent Directors”) no longer constitute a majority of such Board,
provided that any person becoming a director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest or the settlement thereof, including but not limited to a
consent solicitation, relating to the election of directors of the Company)
whose election or nomination for election was supported by two-thirds (2/3) of
the then Incumbent Directors shall be considered an Incumbent Director for
purposes hereof.

c. Cashout. The Committee, in its discretion, may determine that, upon the
occurrence of a Change in Control of the Company, each Stock Option outstanding
hereunder shall terminate and such holder shall receive, within 60 days upon the
occurrence of the Change of Control, with respect to each share of Common Stock
subject to such Stock Option, an amount equal to the excess of the Fair Market
Value of such shares of Common Stock immediately prior to the occurrence of such
Change in Control over the exercise price per share of such Stock Option; such
amount to be payable in cash, in one or more kinds of property (including the
property, if any, payable in the transaction) or in a combination thereof, as
the Committee, in its discretion, shall determine.

d. Substitute Awards. The Committee may grant Awards under the Plan in
substitution for stock and stock-based awards held by employees of another
entity who become employees of the Company or any of its Subsidiaries as a
result of a merger or consolidation of the former employing entity with the
Company or any of its Subsidiaries or the acquisition by the Company or any of
its Subsidiaries of property or stock of the former employing corporation. The
Committee may direct that the substitute awards be granted on such terms and
conditions as the Committee considers appropriate in the circumstances.

 

8



--------------------------------------------------------------------------------

13. Termination of Employment/Consultant Status

a. Subject to any written agreement between the participant and the Company or
any of its Subsidiaries (including, without limitation, any employment
agreement, consultancy agreement or Award agreement), if a participant’s
employment or status as a consultant, as the case may be, is terminated due to
death or disability:

(1) all unvested Stock Grants and Restricted Stock Units held by the participant
on the date of the participant’s death or the date of the termination of his or
her employment or status as a consultant, as the case may be, shall immediately
become vested as of such date;

(2) all unexercisable Stock Options held by the participant on the date of the
participant’s death or the date of the termination of his or her employment or
status as a consultant, as the case may be, shall immediately become exercisable
as of such date and shall remain exercisable until the earlier of (i) the end of
the one-year period following the date of the participant’s death or the date of
the termination of his or her employment or status as a consultant, as the case
may be, or (ii) the date the Stock Option would otherwise expire;

(3) all exercisable Stock Options held by the participant on the date of the
participant’s death or the date of the termination of his or her employment or
status as a consultant, as the case may be, shall remain exercisable until the
earlier of (i) the end of the one-year period following the date of the
participant’s death or the date of the termination of his or her employment or
status as a consultant, as the case may be, or (ii) the date the Stock Option
would otherwise expire; and

(4) all unearned and/or unvested Performance Awards held by the participant on
the date of the participant’s death or the date of the termination of his or her
employment or status as a consultant, as the case may be, shall immediately be
forfeited, unless otherwise determined by the Committee, in its sole discretion.

b. Subject to any written agreement between the participant and the Company or
any of its Subsidiaries (including, without limitation, any employment
agreement, consultancy agreement or Award agreement), if a participant’s
employment or status as a consultant, as the case may be, is terminated by the
Company for Cause (as defined in Section 13.g below), all Awards, whether or not
vested, earned or exercisable, held by the participant on the date of the
termination of his or her employment or status as a consultant, as the case may
be, for Cause shall immediately be forfeited by such participant as of such
date.

c. Subject to any written agreement between the participant and the Company or
any of its Subsidiaries (including, without limitation, any employment
agreement, consultancy agreement or Award agreement), if a participant’s
employment or status as a consultant, as the case may be, is terminated for any
reason, including, without limitation, retirement, other than for Cause or other
than due to death or disability:

(1) all unvested, unearned or unexercisable Awards held by the participant on
the date of the termination of his or her employment or status as a consultant,
as the case may be, shall immediately be forfeited by such participant as of
such date; and

(2) all exercisable Stock Options held by the participant on the date of the
termination of his or her employment or status as a consultant, as the case may
be, shall remain exercisable until the earlier of (i) the end of the 90-day
period following the date of the termination of the participant’s employment or
status as a consultant, as the case may be, or (ii) the date the Stock Option
would otherwise expire.

 

9



--------------------------------------------------------------------------------

d. Notwithstanding anything contained in the Plan to the contrary, if an
employee becomes a consultant following termination of his or her employment,
such consultancy shall not extend, unless otherwise approved by the Committee,
the deadline(s) set forth in the Plan for exercising any Award.

e. Notwithstanding anything contained in the Plan to the contrary, the Committee
may, in its discretion, provide that:

(1) any and all unvested Stock Grants and Restricted Stock Units held by the
participant on the date of termination of the participant’s employment or status
as a consultant, as the case may be, shall immediately become vested as of such
date;

(2) any or all unexercisable Stock Options held by the participant on the date
of the participant’s death and/or the date of the termination of his or her
employment or status as a consultant, as the case may be, shall immediately
become exercisable as of such date and shall remain exercisable until a date
that occurs on or prior to the date the Stock Option is scheduled to expire,
provided, however, that Incentive Stock Options shall remain exercisable not
longer than the end of the 90-day period following the date of the termination
of the participant’s employment or status as a consultant, as the case may be;

(3) any or all exercisable Stock Options held by the participant on the date of
the participant’s death and/or the date of the termination of his or her
employment or status as a consultant, as the case may be, shall remain
exercisable until a date that occurs on or prior to the date the Stock Option is
scheduled to expire, provided, however, that Incentive Stock Options shall
remain exercisable not longer than the end of the 90-day period following the
date of the termination of the participant’s employment or status as a
consultant, as the case may be; and/or

(4) a participant shall immediately become vested in all or a portion of any
earned Performance Awards held by such participant on the date of the
termination of the participant’s employment or status as a consultant, as the
case may be, and such vested Performance Awards (or portion thereof) and/or any
unearned Performance Awards (or portion thereof) held by such participant on the
date of the termination of his or her employment or status as a consultant, as
the case may be, shall immediately become payable to such participant as if all
performance goals had been met as of the date of the termination of his or her
employment or status as a consultant, as the case may be.

f. Notwithstanding anything contained in the Plan to the contrary, (i) the
provisions contained in this Section 13 shall be applied to an Incentive Stock
Option only if the application of such provision maintains the treatment of such
Incentive Stock Option as an Incentive Stock Option and (ii) the exercise period
of an Incentive Stock Option in the event of a termination due to disability
provided in Section 13.a(3) above shall only apply if the participant’s
disability satisfies the requirement of “permanent and total disability” as
defined in Section 22(e)(3) of the Code.

 

10



--------------------------------------------------------------------------------

g. For purposes of this Section 13, (i) if there is an employment agreement or a
consultancy agreement, as the case may be, between the participant and the
Company or any of its Subsidiaries in effect, “Cause” shall have the same
definition as the definition of “cause” contained in such employment agreement
or consultancy agreement, as the case may be; or (ii) if “Cause” is not defined
in such employment agreement or consultancy agreement, as the case may be, or if
there is no employment agreement or consultancy agreement, as the case may be,
between the participant and the Company or any of its Subsidiaries in effect,
“Cause” shall include, but is not limited to:

(1) any willful and continuous neglect of or refusal to perform the employee’s
or consultant’s, as the case may be, duties or responsibilities with respect to
the Company or any of its Subsidiaries, insubordination, dishonesty, gross
neglect or willful malfeasance by the participant in the performance of such
duties and responsibilities, or the willful taking of actions which materially
impair the participant’s ability to perform such duties and responsibilities, or
any serious violation of the rules or regulations of the Company;

(2) the violation of any local, state or federal criminal statute, including,
without limitation, an act of dishonesty such as embezzlement, theft or larceny;

(3) intentional provision of services in competition with the Company or any of
its Subsidiaries, or intentional disclosure to a competitor of the Company or
any of its Subsidiaries of any confidential or proprietary information of the
Company or any of its Subsidiaries; or

(4) any similar conduct, including, without limitation, disparagement of the
Company or any of its Subsidiaries, by the participant with respect to which the
Company determines in its discretion that the participant has terminated
employment or his or her status as a consultant, as the case may be, under
circumstances such that the payment of any compensation attributable to any
Award granted under the Plan would not be in the best interest of the Company or
any of its Subsidiaries.

For purposes of this Section 13, the Committee shall have the authority to
determine whether the “Cause” exists and whether subsequent actions on the part
of the participant have cured the “Cause.”

 

14. Termination of Directorship

a. Subject to any written agreement between a non-employee director participant
and the Company or any of its Subsidiaries (including, without limitation,
consultancy agreement or Award agreement), if such non-employee director ceases
to be a director of the Company for any reason:

(1) all unvested, unearned or unexercisable Awards held by such participant on
the date of the termination of his or her directorship shall immediately be
forfeited by such participant as of such date; and

(2) all exercisable Awards held by such participant on the date of the
termination of his or her directorship shall remain exercisable until the
earlier of (i) the end of the 90-day period following the date of the
termination, or (ii) the date the Award would otherwise expire.

 

11



--------------------------------------------------------------------------------

b. Notwithstanding anything contained in the Plan to the contrary, the Committee
may, in its discretion, provide that:

(1) any and all unvested Stock Grants and Restricted Stock Units held by a
non-employee director on the date of termination of his or her directorship
shall immediately become vested as of such date;

(2) any or all unexercisable Stock Options held by a non-employee director on
the date of the termination of his or her directorship shall immediately become
exercisable as of such date and shall remain exercisable until a date that
occurs on or prior to the date the Stock Option is scheduled to expire; and/or

(3) any or all exercisable Stock Options held by a non-employee director on the
date of the termination of his or her directorship shall remain exercisable
until a date that occurs on or prior to the date the Stock Option is scheduled
to expire.

 

15. Transferability

Each Award granted under the Plan to a participant which is subject to
restrictions on transferability and/or exercisability shall not be transferable
otherwise than by will or the laws of descent and distribution and/or shall be
exercisable, during the participant’s lifetime, only by the participant. In the
event of the death of a participant, each Stock Option theretofore granted to
him or her shall be exercisable in accordance with Sections 13 and 14 above and
then only by the executor or administrator of the estate of the deceased
participant or the person or persons to whom the deceased participant’s rights
under the Stock Option shall pass by will or the laws of descent and
distribution. Notwithstanding the foregoing, at the discretion of the Committee,
an Award (other than an Incentive Stock Option) may permit the transferability
of such Award by a participant solely to members of the participant’s immediate
family or trusts or family partnerships for the benefit of such persons, subject
to any restriction included in the Award agreement.

 

16. Other Provisions

Awards granted under the Plan may also be subject to such other provisions
(whether or not applicable to the Award granted to any other participant) as the
Committee determines on the date of grant to be appropriate, including, without
limitation, for the installment purchase of Common Stock under Stock Options to
assist the participant, excluding an executive officer or a director, in
financing the acquisition of Common Stock, for the forfeiture of, or
restrictions on resale or other disposition of, Common Stock acquired under any
form of the Award, for the acceleration of exercisability or vesting of Awards
in the event of the Change in Control of the Company, or to comply with federal
and state securities laws, or understandings or conditions as to the
participant’s employment, in addition to those specifically provided for under
the Plan. In addition, except as otherwise provided herein (including, without
limitation, Section 23 hereof),

 

12



--------------------------------------------------------------------------------

a participant may defer receipt or payment of any Award granted under this Plan,
in accord with the terms of any deferred compensation plan or arrangement of the
Company. The Committee shall have the authority to retract any Award granted
under the Plan in case of a material restatement of the financial statements of
the Company or if it is otherwise determined by the Committee that the
previously granted Award was not earned by the participant.

 

17. Fair Market Value

For purposes of this Plan and any Awards granted hereunder, Fair Market Value
shall be (i) the closing price of Common Stock on the date of calculation (or on
the last preceding trading date if Common Stock was not traded on such date) if
Common Stock is readily tradeable on a national securities exchange or other
market system (including, without limitation, the OTC Markets) or (ii) if Common
Stock is not readily tradeable, the amount determined in good faith by the
Committee as the fair market value of Common Stock.

 

18. Withholding

All payments or distributions of Awards made pursuant to the Plan shall be net
of any amounts required to be withheld pursuant to applicable federal, state and
local tax withholding requirements. If the Company proposes or is required to
distribute Common Stock pursuant to the Plan, it may require the participant
receiving such Common Stock to remit to it or to the Subsidiary that employs
such participant an amount sufficient to satisfy such tax withholding
requirements prior to the delivery of any certificates for such Common Stock. In
lieu thereof, the Company or the Subsidiary employing the participant shall have
the right to withhold the amount of such taxes from any other sums due or to
become due from the Company or the Subsidiary, as the case may be, to the
participant receiving Common Stock, as the Committee shall prescribe. The
Committee may, in its discretion, and subject to such rules as the Committee may
adopt (including any as may be required to satisfy applicable tax and/or non-tax
regulatory requirements), permit a participant to pay all or a portion of the
federal, state and local withholding taxes arising in connection with any Award
consisting of shares of Common Stock by electing to have the Company withhold
shares of Common Stock having a Fair Market Value equal to the amount of tax to
be withheld, such tax calculated at rates required by statute or regulation.

 

19. Tenure

A participant’s right, if any, to continue to serve the Company or any of its
Subsidiaries as a non-employee director, executive officer, other employee,
consultant or advisor or otherwise shall not be enlarged or otherwise affected
by his or her designation as a participant under the Plan.

 

20. Unfunded Plan

Participants shall have no right, title, or interest whatsoever in or to any
investments which the Company may make to aid it in meeting its obligations
under the Plan. Nothing contained in the Plan, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any participant, beneficiary,
legal representative or any other person. To the extent that any person

 

13



--------------------------------------------------------------------------------

acquires a right to receive payments from the Company under the Plan, such right
shall be no greater than the right of an unsecured general creditor of the
Company. All payments to be made hereunder shall be paid from the general funds
of the Company and no special or separate fund shall be established and no
segregation of assets shall be made to assure payment of such amounts except as
expressly set forth in the Plan. The Plan is not intended to be subject to the
Employee Retirement Income Security Act of 1974, as amended.

 

21. No Fractional Shares

No fractional shares of Common Stock shall be issued or delivered pursuant to
the Plan or any Award. The Committee shall determine whether cash, or Awards, or
other property shall be issued or paid in lieu of fractional shares or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.

 

22. Duration, Amendment and Termination

No Award shall be granted more than ten years after the Effective Date;
provided, however, that the terms and conditions applicable to any Award granted
prior to such date may thereafter be amended or modified by mutual agreement
between the Company and the participant or such other persons as may then have
an interest therein. Also, by mutual agreement between the Company and a
participant under this Plan or under any other present or future plan of the
Company, Awards may be granted to such participant in substitution and exchange
for, and in cancellation of, any Awards previously granted to such participant
under this Plan, or any other present or future plan of the Company. The Board
or the Committee may amend the Plan from time to time or suspend or terminate
the Plan at any time. However, no action authorized by this Section 22 may
adversely affect a Participant with respect to an Award previously granted
without such participant’s written consent unless such amendments are required
in order to comply with applicable laws.

 

23. Compliance with Section 409A of the Code

Notwithstanding anything to the contrary set forth herein, any Award granted
under this Plan that is not exempt from the requirements of Section 409A of the
Code shall contain such provisions so that such Award shall comply with the
requirements of Section 409A of the Code. Such restrictions, if any, shall be
determined by the Board. For example, any deferrals of payments to any
participant (whether requested by the participant or otherwise required by the
Committee) with respect to Awards under this Plan shall not be allowed except to
the extent that such deferrals would not cause the payments to fail to satisfy
the requirements for nonqualified deferred compensation plans described in
Section 409A of the Code.

 

24. Governing Law

This Plan, Awards granted hereunder and actions taken in connection herewith
shall be governed and construed in accordance with the laws of the State of
Delaware (regardless of the law that might otherwise govern under applicable
Delaware principles of conflict of laws).

 

14



--------------------------------------------------------------------------------

25. Severability

In case any provision of this Plan shall be invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions shall not
in any way be affected or impaired thereby.

 

26. Effective Date

a. The Plan shall be effective as of this 1st day of April, 2015 (the “Effective
Date”).

b. This Plan shall terminate on the 10th anniversary of the Effective Date
(unless sooner terminated by the Board).

 

15